Ruth Bader Ginsburg: The third case I have to announce is Number 10-1195, Marcus Mims v. Arrow Financial Services. Consumer complaints about abuses of telephone technology, for example, computerized calls to private homes, prompted Congress to pass the Telephone Consumer Protection Act of 1991, which I will call TCPA. The Act bans a number of invasive telemarketing practices and directs the Federal Communications Commission to prescribe implementing regulations. States may sue to enforce the Act on behalf of the State's residents. When a State does so, Congress has instructed, jurisdiction lies exclusively in the U.S. district courts. The Act also permits individuals to seek redress for violations of the Act or regulations in an appropriate court of a State, if otherwise permitted by the State's laws or rules of court. Petitioner Marcus Mims filed suit in Federal District Court alleging that respondent, Arrow Financial Services, a debt collection agency, violated the TCPA. Arrow did so, Mims said, by repeatedly using an automatic telephone dialing system or prerecorded or artificial voice to call his cellular phone without his consent. The District Court affirmed, the Eleventh Circuit dismissed the complaint for want of subject-matter jurisdiction. According to those courts, the TCPA, although it expressly provides that federal courts have exclusive jurisdiction over TCPA actions brought by State Attorneys General vest jurisdiction over private actions exclusively in state courts. We reverse and hold that -- that the TCPA does not deprive U.S. district courts of the federal-question jurisdiction they possess under 28 U.S.C. Section 1331. Congress granted federal courts general federal-question jurisdiction in 1875. Except for eliminating the amount in controversy requirement, the statute has remained essentially unchanged since then. Section 1331 provides that U.S. district courts have original jurisdiction of all civil actions arising under the Constitution, laws or treaties of the United States. Mims' TCPA claim plainly arises under the laws of the United States as federal law creates the right of action and provides the rules of decision. Therefore, the District Court had jurisdiction over Mims' complaint unless the TCPA expressly or by fair implication excludes federal court adjudication of suits by private persons. Arrows' argument did not persuade us that Congress eliminated 1331 jurisdiction over private TCPA actions. Although the language of the TCPA is uniquely state-court oriented, the grant of jurisdiction to one court does not, of itself, imply that the jurisdiction is to be exclusive. Nothing in the text, structure or purpose or legislative history of the TCPA purports to deprive U.S. district courts of a jurisdiction they ordinarily have under 28 U.S.C. Section 1331. We, therefore, apply the familiar default rule. Federal courts have 1331 jurisdiction over claims that arise under federal law and because federal law gives rise to the claim for relief, Mims stated and specifies the substantive rules of decision, the court below erred in dismissing Mims' case for lack of subject-matter jurisdiction. We, therefore, reverse the Eleventh Circuit's judgment and remand for further proceedings consistent with this opinion. Our decision is unanimous.